Exhibit 10.1

FORM FOR INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of March 8,
2010, between (the “Indemnitee”) and UTEK Corporation, a Delaware corporation
(the “Company”).

WHEREAS, it is essential to the Company to retain and attract as directors,
executive officers and officers the most capable persons available;

WHEREAS, Indemnitee is a director, executive officer or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors, executive officers
and officers of public companies in today’s environment;

WHEREAS, Article XVII of the Amended and Restated By-Laws of the Company
(“By-Laws”) obligate the Company to indemnify and advance expenses to its
directors, executive officers and officers to full extent permitted by law, and
Indemnitee has been serving and continues to serve as a director, executive
officer or officer of the Company in part in reliance on such By-Laws; and

WHEREAS, in recognition of (i) Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner, (ii) Indemnitee’s reliance on the aforesaid
By-Laws, and (iii) Indemnitee’s desire for specific contractual assurance that
the protection promised by such By-Laws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
By-Laws or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancement of expenses
to, Indemnitee to the full extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies.

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, with another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Certain Definitions:

(a) Change in Control: shall include any of the events defined as a “Change in
Corporate Control” in the employment agreement between the Company and the
Indemnitee, if any, as such agreement may be amended from time to time. If the
Indemnitee does not have an employment agreement with the Company, “Change in
Control” shall include any of the following events: (i) the acquisition in one
or more transactions of more than twenty percent (20%) of the Company’s
outstanding common stock (or the equivalent in voting power of any class or
classes of securities of the Company entitled to vote in elections of directors)
by any corporation, or other



--------------------------------------------------------------------------------

person or group (within the meaning of Section 14(d)(3) of the Securities
Exchange Act of 1934, as amended), (ii) any transfer or sale of substantially
all of the assets of the Company, or any merger or consolidation of the Company
into or with another corporation in which the Company is not the surviving
entity, or any merger or consolidation of the Company into or with another
corporation in which the Company is the surviving entity and, in connection with
such merger or consolidation, all or part of the outstanding shares of common
stock shall be changed into or exchanged for other stock or securities of the
Company or any other person, or cash, or any other property, (iii) any election
of persons to the Board of Directors which causes a majority of the Board of
Directors to consist of persons other than “Continuing Directors.” For this
purpose, those persons who were members of the Board of Directors on March 8,
2010, shall be “Continuing Directors.” Any person who is nominated for election
as a member of the Board after March 8, 2010, shall also be considered a
“Continuing Director” for this purpose if, and only if, his or her nomination
for election to the Board of Directors is approved or recommended by a majority
of the members of the Board (or of the relevant Nominating Committee) and at
least five (5) members of the Board are themselves Continuing Directors at the
time of such nomination, or (iv) any person, or group of persons, announces a
tender offer for at least twenty percent (20%) of the Company’s common stock.

(b) Claim: any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation, whether conducted by the Company or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.

(c) Expenses: include attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.

(d) Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director, executive officer, officer, employee, agent or
fiduciary of the Company, or is or was serving at the request of the Company as
a director, executive officer, officer, employee, trustee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, or by reason of anything done or not done by Indemnitee in any
such capacity.

(e) Reviewing Party: any appropriate person or body consisting of a member or
members of the Company’s Board of Directors who are not parties to the action,
suit or proceeding with respect to which Indemnitee is seeking indemnification
or any other person or body appointed by such directors in accordance with
requirements under the Delaware General Corporation Law for purposes of making
indemnification determinations hereunder (including the special, independent
counsel referred to in Section 3). In the event of a Change in Control, the
Reviewing Party shall be the special, independent counsel referred to in
Section 3 hereof.

2. Basic Indemnification Arrangement:

(a) In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by

 

2



--------------------------------------------------------------------------------

reason of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee to the full extent permitted by law as soon as practicable
but in any event no later than thirty days after written demand is presented to
the Company, against any and all Expenses, judgments, fines, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties or amounts paid in settlement) of such Claim.
Notwithstanding anything in this Agreement to the contrary, Indemnitee shall not
be entitled to indemnification pursuant to this Agreement in connection with any
Claim (or part thereof) initiated by Indemnitee unless such Claim (or part
thereof) was authorized or consented to by the Board of Directors of the
Company. If so requested by Indemnitee, the Company shall advance (within two
business days of such request) any and all Expenses of Indemnitee with respect
to the defense or investigation of any pending, threatened, or potential Claim
against Indemnitee (an “Expense Advance”).

(b) Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Reviewing
Party must first have determined (in a written opinion, in any case in which the
special, independent counsel referred to in Section 3 hereof is involved) that
Indemnitee is permitted in the specific situation to be indemnified under
applicable law, and (ii) the obligation of the Company to make an Expense
Advance pursuant to Section 2(a) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that Indemnitee would
not be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, however, that if
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
in the State of Delaware to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed). In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the Court of Chancery of the State of Delaware or in any other court in
the State of Delaware having subject matter jurisdiction thereof and in which
venue is proper seeking an initial determination by the court or challenging any
such determination by the Reviewing Party or any aspect thereof, and the Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.

3. Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control that has been approved by a majority
of the Company’s Board of Directors who were directors immediately prior to such
Change in Control) then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or

 

3



--------------------------------------------------------------------------------

Company By-Law now or hereafter in effect relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from special, independent
counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld), and who has not otherwise performed services for
the Company within the last five years (other than in connection with such
matters) or for Indemnitee. Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the special, independent counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee, shall (within two business days of such request)
advance such expenses to Indemnitee, that are incurred by Indemnitee in
connection with any claim asserted against or action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company By-Law now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

6. No Presumption. For purposes of this Agreement, the termination of any claim,
action, suit or proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

7. Non-exclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s By-Laws or
the Delaware General Corporation Law or otherwise. To the extent that a change
in the Delaware General Corporation Law (whether by statute or judicial
decision) permits greater rights by agreement to indemnification and advancement
of expenses than would be afforded currently under the Company’s By-Laws and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.

 

4



--------------------------------------------------------------------------------

8. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with their terms, to
the maximum extent of the coverage provided thereunder for any Company director,
executive officer or officer. The availability of such insurance coverage,
however, shall not exclude indemnification hereunder.

9. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

10. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

11. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
By-Law or otherwise) of the amounts otherwise indemnifiable hereunder.

12. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, executive officer or officer of the
Company or of any other enterprise at the Company’s request.

13. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the extent permitted by law.

14. Superseding Effect. This Agreement replaces and supersedes all prior
indemnification agreements, if any, between the Company and the Indemnitee;
provided, however, that this Agreement shall not limit any other rights
Indemnitee may have to indemnification and advancement of expenses under the
Company’s By-Laws, any insurance policy or policies or the Delaware General
Corporation Law.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

5



--------------------------------------------------------------------------------

16. Jurisdiction and Venue; Waiver of Jury Trial. Each party hereto hereby
irrevocably and unconditionally agrees that the exclusive venue for any action
arising from, related to, or brought to enforce this Agreement shall be
Hillsborough County, Florida, and the state and federal courts located therein,
and the parties hereby irrevocably submit to the personal and subject matter
jurisdiction of said courts. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

Executed this 8th day of March, 2010.

 

UTEK CORPORATION

/S/ Douglas Schaedler, CEO

By:  

Douglas Schaedler

Its:  

CEO

 

6